On Petition for a Rehearing.
Woods, J.
Counsel for the appellant now say that “any
concession made in their original brief that anything is due on the note in suit, or that a judgment for any sum whatever should have been rendered in favor of the appellee, is not warranted by the evidence,” and ask a rehearing, in order that the case may be considered from the standpoint so suggested.
We are not disposed to depart from the rule which forbids the raising of new questions, especially by the appellant, in a petition for a rehearing.
The petition overruled, with costs.